Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     James                                                            Tricia
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Patrick                                                          Yeh
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Petersen                                                         Petersen
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7906                                                      xxx-xx-0171
     Individual Taxpayer
     Identification number
     (ITIN)




              Case: 20-41626               Doc# 1           Filed: 10/08/20         Entered: 10/08/20 14:40:10                       Page 1 of 40
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
Debtor 1   James Patrick Petersen
Debtor 2   Tricia Yeh Petersen                                                                       Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years
                                 DBA SEE ATTACHMENT                                            DBA SEE ATTACHMENT
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 603 Stanford Ave
                                 Fremont, CA 94539
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Alameda
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




              Case: 20-41626              Doc# 1        Filed: 10/08/20             Entered: 10/08/20 14:40:10                 Page 2 of 40
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
Debtor 1    James Patrick Petersen
Debtor 2    Tricia Yeh Petersen                                                                           Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor      See Attachment                                               Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




              Case: 20-41626               Doc# 1          Filed: 10/08/20           Entered: 10/08/20 14:40:10                    Page 3 of 40
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
Debtor 1    James Patrick Petersen
Debtor 2    Tricia Yeh Petersen                                                                            Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.       Go to Part 4.
    business?
                                      Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                                Code.

                                      Yes.      I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                                I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.      I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                                choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




              Case: 20-41626                 Doc# 1      Filed: 10/08/20            Entered: 10/08/20 14:40:10                      Page 4 of 40
Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
Debtor 1    James Patrick Petersen
Debtor 2    Tricia Yeh Petersen                                                                        Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




              Case: 20-41626                Doc# 1         Filed: 10/08/20              Entered: 10/08/20 14:40:10               Page 5 of 40
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Debtor 1    James Patrick Petersen
Debtor 2    Tricia Yeh Petersen                                                                           Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    be worth?                                                                        $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ James Patrick Petersen                                        /s/ Tricia Yeh Petersen
                                 James Patrick Petersen                                            Tricia Yeh Petersen
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     10/08/2020                                        Executed on     10/08/2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY



              Case: 20-41626               Doc# 1        Filed: 10/08/20            Entered: 10/08/20 14:40:10                        Page 6 of 40
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
Debtor 1   James Patrick Petersen
Debtor 2   Tricia Yeh Petersen                                                                            Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Sarah Little                                                   Date         10/08/2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Sarah Little 215635
                                Printed name

                                Kornfield, Nyberg, Bendes, Kuhner & Little P.C.
                                Firm name

                                1970 Broadway, Ste 600
                                Oakland, CA 94612
                                Number, Street, City, State & ZIP Code

                                Contact phone     510-763-1000                               Email address

                                215635 CA
                                Bar number & State




             Case: 20-41626               Doc# 1            Filed: 10/08/20        Entered: 10/08/20 14:40:10                      Page 7 of 40
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
         James Patrick Petersen
 In re   Tricia Yeh Petersen                                                     Case No.
                                                          Debtor(s)



                                       FORM 1. VOLUNTARY PETITION
                                                     Attachment A

Q. 8 Any business names and Employer Identification Numbers you have used in the last 8 years

RED ROSE, INC. dba PETERSENDEAN, dba PETERSENDEAN ROOFING AND SHEET METAL, EIN
XX-XXXXXXX

BEACHHEAD ROOFING AND SUPPLY, INC. EIN XX-XXXXXXX

CALIFORNIA EQUIPMENT LEASING ASSOCIATION, INC. EIN XX-XXXXXXX

FENCES 4 AMERICA, INC. EIN XX-XXXXXXX

JAMES PETERSEN INDUSTRIES, INC. EIN XX-XXXXXXX

PD SOLAR, INC. EIN XX-XXXXXXX

PETERSEN-DEAN, INC. EIN XX-XXXXXXX

PETERSEN ROOFING AND SOLAR LLC EIN XX-XXXXXXX

PETERSENDEAN HAWAII LLC XX-XXXXXXX

PETERSENDEAN ROOFING AND SOLAR SYSTEMS, INC. EIN XX-XXXXXXX

PETERSENDEAN TEXAS, INC. XX-XXXXXXX

ROOFS 4 AMERICA, INC. EIN XX-XXXXXXX

SOLAR 4 AMERICA, INC. EIN XX-XXXXXXX

SONOMA ROOFING SERVICES, INC. XX-XXXXXXX

TRI-VALLEY SUPPLY, INC. EIN XX-XXXXXXX

TD VENTURE FUND LLC, EIN XX-XXXXXXX

UP ADVISORS GROUP LLC, EIN XX-XXXXXXX

SOLAR POWER CAPITAL PARTNERS LLC

Q. 10 Are any bankruptcy cases pending of being filed by a spouse who is not filing this case with you, or by a
business partner, or by an affiliate?

RED ROSE, INC. dba PETERSENDEAN, dba PETERSENDEAN ROOFING AND SHEET METAL

filed on 6/11/2020 as case number 20-12814 in District of Nevada, Las Vegas

and jointly administered with the following cases:

20-12815-mkn BEACHHEAD ROOFING AND SUPPLY, INC.

20-12816-mkn CALIFORNIA EQUIPMENT LEASING ASSOCIATION, INC.


         Case: 20-41626       Doc# 1    Filed: 10/08/20      Entered: 10/08/20 14:40:10       Page 8 of 40
20-12818-mkn FENCES 4 AMERICA, INC.

20-12819-mkn JAMES PETERSEN INDUSTRIES, INC.

20-12820-mkn PD SOLAR, INC.

20-12821-mkn PETERSEN-DEAN, INC.

20-12822-mkn PETERSEN ROOFING AND SOLAR LLC

20-12823-mkn PETERSENDEAN HAWAII LLC

20-12824-mkn PETERSENDEAN ROOFING AND SOLAR SYSTEMS, INC.

20-12825-mkn PETERSENDEAN TEXAS, INC.

20-12826-mkn ROOFS 4 AMERICA, INC.

20-12827-mkn SOLAR 4 AMERICA, INC.

20-12829-mkn SONOMA ROOFING SERVICES, INC.

20-12831-mkn TRI-VALLEY SUPPLY, INC.

20-12833-mkn TD VENTURE FUND LLC




      Case: 20-41626   Doc# 1   Filed: 10/08/20   Entered: 10/08/20 14:40:10   Page 9 of 40
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Sarah Little
    Kornfield, Nyberg, Bendes, Kuhner & Little P.C.
    1970 Broadway, Ste 600
    Oakland, CA 94612



    James Patrick Petersen
    Tricia Yeh Petersen
    603 Stanford Ave
    Fremont, CA 94539



    220 LALO PLACE LLC
    C/O ELIZABETH E. STEPHENS & JAMES HILL
    SULLIVAN HILL REZ & ENGEL
    228 SOUTH FOURTH ST., FIRST FL
    Las Vegas, NV 89101



    220 LALO PLACE LLC
    220 LALO ST, UNIT 1
    Kahului, IL 96816



    5050 TIMBER CREEK LLC
    C/O ANDERSEN LAW FIRM, LTD.
    RYAN AN. ANDERSEN
    3199 E WARM SPRINGS RD, STE 400
    LAS VEGAS, NV 89120



    5050 TIMBER CREEK LLC
    2 WESTMINSTER DR.
    OAKLAND, CA 94618-1728



    ABC SUPPLY COMPANY, INC.
    ATTN JEFF ARMSTRONG, ASSISTANT GENERAL C
    ONE ABC PARKWAY
    BELOIT, WI 53511



    ACF FINCO I LP
    560 WHITE PLAINS RD., SUITE 400
    TARRYTOWN, NY 10591




    Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 10 of
                                            40
ACF Finco I, LP




ACF FINCO LLP
C/O Gregory Garman/Willam Noall
Garman Turner Gordon
7251 Amigo St., Ste 210
Las Vegas, NV 89119



AD LEVERAGE
ATTN ANDREW PALOSI, PRESIDENT
1329 E. THOUSAND OAKS BLVD. SUITE 200
THOUSAND OAKS, CA 91362



ADR SERVICES
225 Broadway, Suite 1400
San Diego, CA 92101



AE - SCFL
ATTN MATTHEW HEIMANN, GCO
PO BOX 0001
LOS ANGELES, CA 90096-0001



AFS/IBEX
C/O WRIGHT, FINLAY & ZAK LLP
7785 W. Sahara Ave., Ste 200
Las Vegas, NV 89117



AFS/IBEX
C/O MILES & STOCKBRIDGE PC
100 Light St.
Baltimore, MD 21202



AFS/IBEX
A DIVISION OF METABANK
PO BOX 100045
PASADENA, CA 91189




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 11 of
                                        40
AKERMAN, LLP
(ATTY FOR FIRST REPUBLIC BANK)
ATTN NATALIE L. WINSLOW, JAMIE K. COMBS
1635 VILLAGE CENTER CIR., STE 200
LAS VEGAS, NV 89134



Alameda County Tax Collector
Henry C. Levy
1221 Oak St, Rm 131
Oakland, CA 94612



ALPHA SUPPLY, LLC - MAUI BRANCH
ATTN DBA ALPHA ELECTRIC SUPPLY COMPANY
343 KEA STREET
KAILUA-KONA, HI 96732



AMERICAN BUILDERS & CONTR SUPPLY
C/O LARSON & ZIRZOW LLC
ATTN MATTHEW ZIRZOW
850 e. Bonneville Ave.
Las Vegas, NV 89101



AMERICAN BUILDERS & CONTR SUPPLY
ATTN JEFF ARMSTRONG, ASST GEN COUNSEL
ONE ABC PKWY STE 919
BELOIT, WI 53511-4466



AMERICAN BUILDERS & CONTRACTORS SUPPLY C
ATTN JEFF ARMSTRONG, ASSISTANT GENERAL C
ONE ABC PARKWAY
BELOIT, WI 53511



AMERICAN EXPRESS
ATTN GREGORY E. GALTERIO, COUNSEL
P.O. BOX 650448
DALLAS, CA 75265



AMERICAN EXPRESS BANK, FSB
4315 S. 2700 W.
SALT LAKE CITY, UT 84184


Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 12 of
                                        40
American Honda Finance
Attn: National Bankruptcy Center
Po Box 166469
Irving, TX 75016



ANDERSEN LAW FIRM, LTD.
(ATTY FOR WILLIAM T. PARTRIDGE, RSI INVE
ATTN RYAN A. ANDERSEN, ANI BIESIADA
3199 E WARM SPRINGS RD, STE 400
LAS VEGAS, NV 89120



ARC IMAGING RESOURCES
PO BOX 155
616 MONTEREY PASS ROAD
MONTEREY PARK, CA 91754



ARGONAUT INSURANCE COMPANY
C/O LAW OFFICES OF DAVID JOHNSON PLLC
8712 Spanish Ridge Ave.
Las Vegas, NV 89148



ARGONAUT INSURANCE COMPANY
C/O JENNIFER L KNEELAND / WATT TIEDER...
1765 GREENSBORO STATION PL, STE 1000
MCLEAN, VA 22102-3468



ARIZONA SOLAR SOLUTIONS, LLC
DBA PREMIER SOLAR SOLUTIONS
ATTN ZACHARY ROSENBERG.
16807 N. CAVE CREEK ROAD
PHOENIX, AZ 85032



ARIZONA SOLAR SOLUTIONS, LLC, DBA PREMIE
C/O BRIAN IRVINE / DICKINSON WRIGHT
100 W LIBERTY ST, STE 940
RENO, NV 89501



ARROYO / LIVERMORE BUSINESS PARK, LP
C/O SCHWARTZER & MCPHERSON
2850 S. JONES BLVD., STE 1
LAS VEGAS`, NV 89146

Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 13 of
                                        40
Beachhead Roofing and Supply, Inc.
43575 Mission Blvd.#705
Fremont, CA 94539



BEACON SALES ACQUISITION, INC.
C/O HUTCHISON & STEFFEN PLLC
10080 W. ALTA DR., STE 200
LAS VEGAS, NV 89145



BEACON SALES ACQUISITION, INC.
C/O OFFIT KURMAN PA
7501 WISCONSIN AVE. STE 1000W
BETHESDA, MD 20814



BEACON SALES ACQUISITION, INC.
ATTN JULIAN G. FRANCIS, CEO
PO BOX 740914
PO BOX 740914
LOS ANGELES, CA 90074



BEAZER HOME HOLDINGS LLC
C/O HUTCHISON & STEFFEN PLLC
10080 W. ALTA DR., STE 200
LAS VEGAS, NV 89145



BEAZER HOME HOLDINGS LLC
C/O JAMES BATES BRANNAN GROOVER LLP
ATTN DOROTEYA WOZNIAK
3399 Peachtree Rd. NE Ste 1700
Atlanta, GA 30326



BEAZER HOMES TEXAS LP
C/O HUTCHISON & STEFFEN PLLC
10080 W. ALTA DR., STE 200
LAS VEGAS, NV 89145



BEAZER HOMES TEXAS LP
C/O JAMES BATES BRANNAN GROOVER LLP
ATTN DOROTEYA WOZNIAK
3399 Peachtree Rd. NE Ste 1700
Atlanta, GA 30326

Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 14 of
                                        40
BERRIDGE MFG. CO.
2015 CALIFORNIA CROSSING RD
DALLAS, TX 75303



BLUE WATER - DUPONT, LLC
C/O NEWMEYER & DILLION LLP
ATTN CHRISTOPHER CONNELLY, ESQ
895 DOVE STREET 5TH FL
NEWPORT BEACH, CA 92660-2999



BLUE WATER - DUPONT, LLC
1130 W TRENTON AVE
ORANGE, CA 92867-3536



BRANDYWINE HOMES
16580 ASTON
IRVINE, CA 92606



Brett Axelrod
Fox Rothschild LLP
1980 Festival Plaza Dr., Ste 700
Las Vegas, NV 89135



BROWN CONSTRUCTION INC .
C/O GORDON REES
ATTN: JEFFREY CAWDREY
101 WEST BROADWAY, SUITE 2000
San Diego, CA 92101



BROWN CONSTRUCTION INC .
PO BOX 980700
WEST SACRAMENTO, CA 95798-0700



BROWN RUDNICK, LLP
ATTY FOR OFF. UNSEC. CRED COMM.
ATTN CATHERINE M. CASTALDI.
2211 MICHELSON DRIVE , 7TH FL
IRVINE, CA 92612




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 15 of
                                        40
BROWN RUDNICK, LLP
(ATTY FOR THE OFFICAL COMMITTEE
ATTN MAX D. SCHLAN.
SEVEN TIMES SQ.
NEW YORK, NY 10036



BROWNSTEIN HYATT FARBER SCHRECK, LLP
(ATTY FOR STERLING NATIONAL BANK)
ATTN CONNOR H. SHEA.
100 N. CITY PKWY, STE 1600
LAS VEGAS, NV 89106-4614



BUCHALTER, A PROFESSIONAL CORPORATION
(ATTY FOR ORACLE AMERICA, INC.)
ATTN SHAWN M. CHRISTIANSON.
55 SECOND ST, 17TH FL
SAN FRANCISO, CA 94105-3493



CACHE VALLEY ELECTRIC CO.
ATTN JIM LAUB, CEO
PO BOX 405
LOGAN, UT 84323-0405



CALIFORNIA BANK & TRUST
401 W. WHITTIER BLVD., SUITE 200
LA HABRA, CA 90631



CALIFORNIA DEPARTMENT OF TAX AND FEE
ADMINISTRATION
SPECIAL OPERATIONS BANKRUPTCY TEAM, MIC:
P.O. BOX 942879
SACRAMENTO, CA 94279-0074



California Dept of Tax and Fee Admin
Acct Information Group MIC 29
P. O. Box 942879
Sacramento, CA 94279-0029



CALIFORNIA EQUIPMENT LEASING ASSOCIATION
39300 Civic Center Dr., Suite 300
Fremont, CA 94538

Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 16 of
                                        40
CALIFORNIA SELF INSURERS SECURITY FUND
c/o Louis J. Cisz, III
One Embarcadero Ctr. 32nd Fl.
San Francisco, CA 94111



CALIFORNIA SELF INSURERS SECURITY FUND
c/o Parsons Behle & Latimer
50 W. Liberty St., Ste 750
RENO, NV 89501



CALIFORNIA SELF INSURERS SECURITY FUND
c/o Richard Pedone
53 State St.
Boston, MA 02109



CANADIAN SOLAR (USA) INC.
12657 ALCOSTA BLVD. SUITE 130
SAN RAMON, CA 94583



CARLYON CICA CHTD.
ATTN DAWN M CICA.
265 E. WARM SPRINGS ROAD, SUITE 107
LAS VEGAS, NV 89119



CASTLE DEKKAR &BELLAGAMBA
30 Oak Ct.
Danville, CA 94526



CENTEX HOMES
7255 South Tenaya Way, Suite 200
Las Vegas, NV 89113



CITY VENTURES HOMEBUILDING LLC
3121 MICHELSON DR., STE 150
IRVINE, CA 92612




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 17 of
                                        40
CLARK COUNTY ASSESSOR
C/O BANKRUPTCY CLERK
500 S GRAND CENTRAL PKWY
BOX 551401
LAS VEGAS, NV 89155-1401



CLARK COUNTY TREASURER
C/O BANKRUPTCY CLERK
500 S GRAND CENTRAL PKWY
BOX 551220
LAS VEGAS, NV 89155-1220



COMDATA MASTERCARD PROGRAM
1001 SERVICE ROAD EAST HIGHWAY 190, SUIT
CHARLOTTE, LA 70433



CONSOLIDATED ELECTRICAL DISTRIBUTORS, IN
DBA CED GREENTECH
ATTN KURT LASHER, PRESIDENT
P.O. BOX 847080
LOS ANGELES, CA 90084-7080



CURRENT POWER ELECTRIC, INC.
27537 COMMERCE CTR. DR. STE 203
TEMECULA, CA 92590



D.R. HORTON, INC.
DAVID JENNINGS, ESQ.
330 CAROUSEL PKWY
HENDERSON, NV 89014



David W. Lively
Hopkins & Carley, A Law Corp
70 S. First Street
San Jose, CA 95113



DAVIS, PICKREN, SEYDEL & SNEED, LLP
(ATTY FOR SRS DISTRIBUTION INC. D/B/A RO
2300 MARQUIS TWO TOWER
285 PEACHTREE CENTER AVE, NE
ATLANTA, GA 30303

Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 18 of
                                        40
DAWN M. CICA
CAROLYN CICA CHTD
265 E. WARM SPRINGS RD. STE 107
LAS VEGAS, CA 89119



DEPT. OF EMPLOYMENT, TRAINING & REHAB
EMPLOYMENT SECURITY DIVISION
500 EAST THIRD STREET
CARSON CITY, NV 89713



DESERT FASTENERS INC. SOUTHWESTERN SUPPL
ATTN CJ POTTER
4170 W. HARMON AVE 4
LAS VEGAS, NV 89180



DESERT LUMBER DBA DESERT FASTENERS & SUP
ATTN DALE EGGERS, PRESIDENT
6680 S. VALLEY VIEW BLVD
LAS VEGAS, NV 89118



DICKINSON WRIGHT PLLC
(ATTY FOR ARIZONA SOLAR SOLUTIONS, LLC,
PREMIER SOLAR SOLUTIONS)
100 WEST LIBERTY ST, STE 940
RENO, NV 89501



DINERS CLUB (2982)
ATTN THEODORE T. LEMBERIS
ASSISTANT GENERAL COUNSEL
PO BOX 5732
CAROL STREAM, IL 60197-5732



DINERS CLUB INTERNATIONAL LTD (4840)
ATTN THEODORE T. LEMBERIS
ASSISTANT GENERAL COUNSEL
PO BOX 5732
CAROL STREAM, IL 60197-5732




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 19 of
                                        40
DIVERSIFIED PRODUCTS USA, LLC
ATTN ANISH SHAH
2727 W. SOUTHERN AVENUE SUITE 9
SUITE 9
TEMPE, AZ 85282



DJ ROOF AND SOLAR SUPPLY LLC
ATTN DARRELL PAYNE.
2009 ADMIRALS WAY
FT. LAUDERDALE, FL 33316



DLA PIPER LLP (US)
ATTN RAJIV DHARNIDHARKA
2000 UNIVERSITY AVENUE
EAST PALO ALTO, CA 94303-2215



DRY ROOFING LLC
ATTN JUAN CARLOS MIRANDA
7030 PETTYTOWN
RED ROCK, TX 78662



DURABLE STRUCTURES
PO BOX 541823
DALLAS, TX 75354



EARTHQUAKES SOCCER LLC
ATTN DAVE KAVAL
1123 COLEMAN AVE.
SAN JOSE, CA 95110



EDGEWOOD PARTNERS INSURANCE CENTER
ATTN NEIL COHN
3000 EXECUTIVE PARKWAY, SUITE 325
SAN RAMON, CA 94583



ELKINS KALT WEINTRAUB REUBEN GARTSIDE LL
(ATTY FOR ENTERPRISE FLEET MANAGEMENT, I
ATTN MICHAEL I. GOTTFRIED.
10345 W. OLYMPIC BLVD.
LOS ANGELES, CA 90064


Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 20 of
                                        40
EMERGENCY ROADSIDE ASSISTANCE INC.
ATTN MARK CRAM
2771 N. NELLIS BLVD
LAS VEGAS, NV 89115



Employment Development Dept
MIC 92E
PO Box 826880
Sacramento, CA 94280-0001



ENGLERT INC.
ATTN KENNETH KRAWCHECK, CEO
P.O. BOX 780695
PHILADELPHIA, PA 19178-0695



ENTERPRISE FLEET MANAGEMENT, INC.
ATTN BRICE ADAMSON, VP
C/O CORPORATION SYSTEM
701 S. CARSON ST, SUITE 200
CARSON CITY, NV 89701



FARELLA BRAUN MARTEL LLP
ATTN TYLER C GERKING
235 MONTGOMERY ST., 17TH FL.
SAN FRANCISCO, CA 94104



FENCES 4 AMERICA, INC.
2201 WALNUT AVE., SUITE 310
FREMONT, CA 94538



FENNEMORE CRAIG, P.C.
(ATTY FOR LS DE, LLC & LSQ FUNDING GRP L
ATTN THOMAS H. FELL
300 S. FOURTH ST, STE 1400
LAS VEGAS, NV 89101



FINANCIAL FEDERAL CREDIT
1300 POST OAK BLVD., SUITE 1300
HOUSTON, TX 77056



Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 21 of
                                        40
FINESTONE HAYES LLP
(ATTY FOR PELL DEVELOPMENT COMPANY, INC.
ATTN STEPHEN D. FINESTONE.
456 MONTGOMERY ST, 20TH FL
SAN FRANCISO, CA 94014



FIRST HAWAIIAN BANK
20 W. KAAHUMANU AVE.
KAHULUI, HI 96732



First Republic Bank
111 Pine Street
11th Floor
San Francisco, CA 94111



FRANCHISE TAX BOARD
BANKRUPTCY SECTION, MS A340
P.O. BOX 2952
SACRAMENTO, CA 95812-2952



FRANCHISE TAX BOARD
300 SOUTH SPRING STREET
SUITE 5704
LOS ANGELES, CA 90013



Franchise Tax Board
Bankruptcy Unit
P.O. Box 2952
Sacramento, CA 95827-2952



FRANDZEL ROBINS BLOOM & CSATO, L.C.
(ATTY FOR ZIONS BANCORPORATION,
ATTN MICHAEL G FLETCHER,GERRICK M. WARRI
1000 WILSHIRE BLVD,19TH FLOOR
LOS ANGELES, CA 90017-2427



GARMAN TURNER GORDON LLP
(ATTY FOR ACF FINCO I PL)
ATTN GREGORY E. GARMAN, WILLIAM M. NOALL
7251 AMIGO STREET, STE 210
LAS VEGAS, NV 89119

Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 22 of
                                        40
GOLDEN STATE LUMBER, INC.
ATTN: BRIAN P. HEDSTROM
855 LAKEVILLE ST, SUITE 200
PETALUMA, CA 94952



GONSALVES & KOZACHENKO
(ATTY FOR WASHINGTON TWP HEALTH CARE DIS
ATTN PAUL KOZACHENKO, NICHOLAS KOZACHENK
2201 WALNUT AVE, #220
FREMONT, CA 94538



GORDON REES SCULLY MANSUKHANI, LLP
(ATTY FOR SERVICE FINANCE COMPANY, LLC)
ATTN ROBERT S. LARSEN., KAREN KAO.
300 SO. 4TH ST, STE 1550
LAS VEGAS, NV 89101



GREENE INFUSO, LLP
(ATTY FOR CREDITOR JOHN MOURIER
ATTN JAMES D. GREENE.
3030 S. JONES BLVD., STE 101
LAS VEGAS, NV 89146



GRIFFITH DAVISON, P.C.
(ATTY FOR RAMPART CONSTRUCTION CO. RAMPA
ATTN AARON T. CAPPS
13737 NOEL RD. STE 850
DALLAS, TX 75240



GULF COAST SUPPLY & MANUFACTURING
ATTN MIKE VAZQUEZ
REGIONAL SALES MANAGER - COMMERCIAL
14429 SW 2ND PLACE, SUITE G-30
NEWBERRY, FL 32669



H&E EQUIPMENT SERVICES, INC.
ATTN LEVI BLAINE
PO BOX 849850
DALLAS, TX 75284




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 23 of
                                        40
HAMMERMAN & HULTGREN, P.C.
ATTN STANLEY M. HAMMERMAN.
3101 N. CENTRAL AVE, STE. 1030
PHOENIX, AZ 85012



HARLEY ROOFING
ATTN VAUGHN STENIS
24926 TRIBECA LANE
KATY, TX 77493



HARRISON & MOBERLY, LLP
(ATTY FOR THOMPSON THRIFT CONSTRUCTION,
ATTN DAVID J. THEISING
10 W. MARKET ST, STE 700
INDIANAPOLIS, IN 46204



HEFBER, STARK & MAROIS, LLP
(ATTY FOR INNOVA FUND I, LLC, ET, AL.)
ATTN HOWARD S, NEVINS
2150 RIVER PLAZA, STE 450
SACRAMENTO, CA 95833-4136



HIGH TRAK EQUIPMENT CO., INC.
4238 LOZANO LN.
SUISUN CITY, CA 94585



HIGHMORE
ATTN DIPAK P. JOGIA
1100 PEACHTREE ST. NE, SUITE 1100
ATLANTA, GA 30309



HILDA RAMOS
C/O KAEMPFER CROWELL
ATTN; LOUIS BUBALA, III
50 W. LIBERTY ST., STE 700
RENO, NV 89501




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 24 of
                                        40
HOLLEY DRIGGS
ATTY FOR ZIONS BANCORPORATION,
ATTN RICHARD F. HOLLEY
400 S. FOURTH ST, THIRD FL
LAS VEGAS, NV 89101



HOME DEPOT CREDIT SERVICES
PO BOX 78047
PHOENIX, AZ 85062



HOPKINS & CARLEY
(ATTY FOR INDEPENDENT ELECTRIC SUPPLY AN
ATTN MONIQUE D. JEWETT-BREWSTER
70 S 1ST STREET
SAN JOSE, CA 95113



HUMPHREY LAW PLLC
(COUNSEL FOR SOMERSET CHASE HOMEOWNERS A
ATTN: L. EDWARD HUMPHREY
201 W LIBERTY ST, SUITE 350
RENO, NV 89501



HUTCHISON & STEFFEN, PLLC
(ATTY FOR BEACON ROOFING)
ATTN MICHAEL R BROOKS.
10080 W. ALTA DR. STE 200
LAS VEGAS, NV 89145



HUTCHISON & STEFFEN, PLLC
(ATTY FOR BEAZER HOMES TEXAS, L.P. & BEA
ATTN BRENOCH R. WIRTHLIN
10080 WEST ALTA DRIVE, SUITE 200
LAS VEGAS, NV 89145



HYG FINANCIAL SERVICES, INC.
P.O. BOX 35701
BILLINGS, MT 59107



HYG FINANCIAL SERVICES, INC.
30 MAIN STREET
DANBURRY, CT 06810

Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 25 of
                                        40
HYG FINANCIAL SERVICES, INC.
801 ADLAI
BILLINGS, MT 59107



IB ROOF SYSTEMS, INC.
ATTN JASON STANLEY, CEO
8181 JETSTAR DRIVE, SUITE 150
IRVING, CA 75063



INDEPENDENT ELECTRIC SUPPLY INC.
ATTN KRIS BEAUCHMAN
2001 MARINA BLVD.
SAN LEANDRO, CA 94577



Independent Electric Supply, Inc.
& OneSource Distributors, LLC



INTER ISLAND SOLAR SUPPLY
ATTN BRIAN GOLD, PRESIDENT
761 AHUA STREET
HONOLULU, HI 96819



Internal Revenue Service
Special Procedures Branch
Bankruptcy Section/Mail Code 1400S
1301 Clay St.
Oakland, CA 94612-5210



INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA, PA 19101-7346



INTERNAL REVENUE SERVICE
2970 MARKET STREET
PHILADELPHIA, PA 19104




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 26 of
                                        40
Internal Revenue Service
Insolvency Remittance
PO Box 7346
Philadelphia, PA 19101-7346



JAMES PETERSON INDUSTRIES, INC.
2201 WALNUT AVE., SUITE 310
FREMONT, CA 94538



JAMES, BATES, BRANNAN, GROOVER, LLP
(ATTY FOR BEAZER HOMES TEXAS, L.P. & BEA
ATTN DOROTEYA N. WOZNIAK
3399 PEACHTREE ROAD NE, SUITE 1700
ATLANTA, GA 30326



JC CUSTOM ROOFING INC.
ATTN DEREK HINNERS
3450 ALEMEDA STREET, SUITE 339
FORT WORTH, TX 76126



JENNINGS, STROUSS & SALMON, P.L.C.
(ATTY FOR HANOVER INSURANCE COMPANY)
ATTN: PATRICK F. WELCH
ONE EAST WASHINGTON, STE 1900
PHOENIX, AZ 85004-2554



JOLLEY URGA WOODBURY & HOLTHUS
(ATTY FOR DRY CREEK BUSINESS PARK, LLC
MIG REAL ESTATE, LLC AND MIG REAL ESTATE
330 S. RAMPART BLVD., STE 380
LAS VEGAS, NV 89145



JR METAL EXPRESS, INC.
ATTN DANIEL LOPRESTO,OWNER
4620 MITCHELL STREET, SUITE A
N. LAS VEGAS, NV 89081



KB HOME COASTAL, INC.
36310 INLAND VALLEY DR.
WILDOMAR, CA 92595


Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 27 of
                                        40
KEY EQUIPMENT FINANCE
1000 S. MCCASLIN BLVD.
SUPERIOR, CO 80027



KEYBANK NATIONAL ASSOCIATION
ATTN: BANKRUPCTY DEPT
4910 TIEDEMAN RD
BROOKLYN, OH 44144



KEYSTONE EQUIPMENT FINANCE CORP.
433 NEW PARK AVE.
WEST HARTFORD, CT 06110



KOELLER, NEBEKER, CARLSON HALUCK
ATTY FOR D.R. HORTON INC
300 4TH ST. STE 500
LAS VEGAS, NV 89101



LARSON & ZIRZOW, LLC
(ATTY FOR AMERICAN BUILDERS &
CONTRACTORS SUPPLY CO., INC., D/B/A ABC
850 E. BONNEVILLE AVE.
LAS VEGAS, NV 89101



LAW OFFICE OF BRIAN D. SHAPIRO, LLC
(ATTY FOR RAMPART CONSTRUCTION COMPANY,
ATTN BRIAN D. SHAPIRO.
510 S. 8TH ST
LAS VEGAS, NV 89101



LAW OFFICE OF STEVEN L. BRYSON
(ATTY FOR LENORE KING (CREDITOR))
ATTN STEVEN L. BRYSON
11150 W. OLYMPIC BLVD. STE 1120
LOS ANGELES, CA 90064



LAW OFFICES OF AMY N. TIRRE
(ATTY FOR RYAN GARCIA)
ATTN AMY N. TIRRE.
3715 LAKESIDE DR. STE A
RENO, NV 89509

Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 28 of
                                        40
LAW OFFICES OF AMY N. TIRRE
(ATTY FOR MARIA MELO AND MANUEL MELO)
ATTN AMY N. TIRRE.
3715 LAKESIDE DR. STE A
RENO, NV 89509



LCA BANK CORPORATION
1375 DEER VALLEY DR., SUITE 218
PARK CITY, UT 84060



LEISURE TOWN HOME ASSOCIATION
C/O HOUMAN LAW FIRM LTD
9205 W. RUSSELL RD. BLDG 3, STE 240
LAS VEGAS, NV 89148



LEVINSON, ARSHONSKY & KURTZ LLP
ATTN: STEVEN KURTZ
ATTORNEY FOR LSQ FUNDING GROUP
15303 VENTURA BLVD., STE 1650
SHERMAN OAKS, CA 91403



LEWIS ROCA ROTHGERBER CHRISTIE LLP
(ATTY FOR THOMPSON THRIFT)
ATTN OGONNA M. BROWN.
3993 HOWARD HUGHES PKWY, SUITE 600
LAS VEGAS, NV 89169-5996



LEWIS ROCA ROTHGERBER CHRISTIE LLP
(ATTY FOR LAGUNA COUNTRY MART, LTD)
ATTN ROBERT M CHARLES
3993 HOWARD HUGHEST PARKWAY, SUITE 600
LAS VEGAS, NV 89169



LITTLER MENDELSON, P.C.
ATTN GREGORY ISKANDER.
2301 MCGEE STREET, 8TH FLOOR
KANSAS CITY, MO 64108




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 29 of
                                        40
LS DE, LLC
ATTN RICHARD LEE
315 E. ROBINSON ST, SUITE 200
ORLANDO, FL 32801



MCDONALD CARNANO LLP
(ATTY FOR LEAF CAPITAL FUNDING, LLC)
ATTN: RYAN J. WORKS. AMANDA M. PERACH.
2300 WEST SAHARA AVENUE, SUITE 1200
LAS VEGAS, NV 89102



MCRAY CRANE & RIGGING, INC.
ATTN DANIEL AND VICKIE MCRAY
8431 MOSLEY RD
HOUSTON, TX 77075



MORRITT HOCK & HAMROFF LLP
(ATTY FOR STERLING NATIONAL BANK)
ATTN THERESA A DRISCOLL
400 GARDEN CITY PLAZA
GARDEN CITY, NY 11530



MOYE WHITE LLP
(ATTY FOR DRY CREEK BUSINESS PARK, LLC,
ATTN TIMOTHY M SWANSON, VIKRAMA S CHANDR
1400 16TH ST, 6TH FLOOR
DENVER, CO 80202-1486



NATIONAL SUPPLY LLC
2435 SW 32ND AVE
PEMBROKE PARK, FL 33023



NB HANDY COMPANY
ATTN ROSANA CHAIDEZ - PRESIDENT
P.O. BOX 11407, DEPT. 1653
BIRMINGHAM, AL 35246-1653



NEVADA DEPARTMENT OF TAXATION, BANKRUPTC
555 E. WASHINGTON AVE., #1300
LAS VEGAS, NV 89101


Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 30 of
                                        40
NEWMEYER & DILLION LLP
(ATTY FOR BLUE WATER - DUPONT, LLC)
ATTN J. NATHAN OWENS.
3800 HOWARD HUGHES PKWY, STE 700
LAS VEGAS, NV 89169



NEWMEYER & DILLION LLP
(ATTY FOR CENTEX HOMES)
ATTN J. NATHAN OWENS.
3800 HOWARD HUGHES PKWY, STE 700
LAS VEGAS, NV 89169



OFFIT KURMAN, P.A.
(ATTY FOR BEACON SALES ACQUISITION, INC.
ATTN STEPHEN A METZ.
4800 MONTGOMERY LANE, 9TH FLOOR
BETHESDA, MD 20814



ONESOURCE DISTRIBUTORS LLC
ATTN MIKE SMITH, PRESIDENT
P.O. BOX 740527
LOS ANGELES, CA 90074-0527



ONESOURCE DISTRIBUTORS LLC
ATTN MIKE SMITH, PRESIDENT
2846 AWAAWALOA STREET
HONOLULU, HI 96819



OUTLINE PRODUCTS LLC
ATTN MICHAEL MODICA
2009 ADMIRALS WAY
FORT LAUDERDALE, FL 33316



PAYNE & FEARS LLP
ATTY FOR CITY VENTURES HOMEBUILDING LLC
ATTN SARAH J. ODIA.
6385 S. RAINBOW BLVD., STE 220
LAS VEGAS, NV 89118




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 31 of
                                        40
PD SOLAR, INC.
39300 Civic Center Dr., Suite 300
FREMONT, CA 94538



PEOPLES UNITED EQUIPMENT FINANCE CORP.
1936 E. DEERE AVE., SUITE 210
SANTA ANA, CA 92705



PETER J ROBERTS
COZEN O'CONNOR
123 NO WACKER DR, STE 1800
Chicago, IL 60606



PETERSEN ALUMINUM CORPORATION
ATTN MIKE PETERSEN, PRESIDENT
10551 PAC ROAD
TYLER, TX 75707



PETERSEN ROOF AND SOLAR LLC
39300 Civic Center Dr., Suite 300
FREMONT, CA 94538



PETERSEN ROOFING AND SOLAR SYSTEMS, INC.
8535 W. BAYMEADOWS RD., SUITE 58
JACKSONVILLE, FL 32256



PETERSEN-DEAN INC.
39300 Civic Center Dr., Suite 300
FREMONT, CA 94538



PETERSENDEAN HAWAII LLC
1750 KALAKAUA AVE. SUITE 594
HONOLULU, CA 96826




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 32 of
                                        40
PETERSENDEAN TEXAS, INC.
14713 JERSEY SHORE DR.
HOUSTON, TX 77047



RANDICK O'DEA TOOLIATOS VERMONT & SARGEN
(ATTY FOR WALOVICH ARCHITECTS GROUP, INC
ATTN PHILLIP G VERMONT.
5000 HOPYARD RD, STE 225
PLEASANTON, CA 94588



RED ROSE, INC.
4530 N. WALNUT ROAD
N. LAS VEGAS, NV 89081



ROOFS 4 AMERICA, INC.
2201 WALNUT AVE., SUITE 310
FREMONT, CA 94538



RSI ROOFERS SUPPLY INC.
ATTN DARREN BREAUX
3359 S 500 W
SALT LAKE CITY, UT 84115-4201



SCHOLEFIELD, P.C
(ATTY FOR INDEPENDENT ELECTRIC SUPPLY AN
ATTN PAMELA J. SCHOLEFIELD
13475 DANIELSON STREET, SUITE 100
POWAY, CA 92064



SCHWARTZ LAW, PLLC
ATTY FOR OFF. UNSEC. CRED COMM.
ATTN SAMUEL A. SCHWARTZ.
601 EAST BRIDGER AVENUE
LAS VEGAS, NV 89101



SCHWARTZER & MCPHERSON LAW FIRM
(ATTY FOR PELL DEVELOPMENT COMPANY, INC.
ATTN JEANETTE E. MCPHERSON,
2850 S. JONES BLVD, STE 1
LAS VEGAS, NV 89146-0122


Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 33 of
                                        40
SERVICE FINANC COMPANY, LLC
555 S. FEDERAL HWY, #200
Boca Raton, FL 33432



SG WHOLESALE ROOFING SUPPLIES
ATTN TODD KURTEN
1101 E. 6TH STREET
SANTA ANA, CA 92701



SHEA LARSEN
(ATTY FOR DURABLE STRUCTURES, LTD.)
ATTN JAMES PATRICK SHEA, BART K LARSEN
1731 VILLAGE CENTER CIRCLE, STE 150
LAS VEGAS, NV 89134



SHEA LARSEN
(ATTY FOR SILFAB SOLAR USA INC.)
ATTN: JAMES PATRICK SHEA & BART K. LARSE
1731 VILLAGE CENTER CIRCLE, SUITE 150
LAS VEGAS, NV 89134



SHERPAPORT, LLC DBA GENUINE ROOF SUPPLY
ATTN D. HUDSON
2009 ADMIRALS WAY
FT. LAUDERDALE, FL 33316



SILFAB SOLAR USA, INC.
ATTN PAOLO MACCARIO, PRESIDENT & CEO
50 FOUNTAIN PLAZA, UNIT 1400
BUFFALO, NY 14202



SILR LLC
ATTN SANTIAGO LOPEZ RODRIGO
705 ARLENE DRIVE
DELTONA, FL 32725



SMART ERP SOLUTIONS, INC.
ATTN RAGHAVENDRA BHAT YELLURU
4683 CHABOT DR, SUITE 380
PLEASANTON, CA 94588


Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 34 of
                                        40
SNELL & WILMER L.L.P.
(ATTY FOR TM HOMES OF AZ)
ATTN ROBERT R. KINAS, BLAKELEY E. GRIFFI
3883 HOWARD HUGHES PKWY, STE 1100
LAS VEGAS, NV 89169



SNELL & WILMER L.L.P.
(ATTY FOR TAYLOR MORRISON COMMUNITIES, I
ATTN ROBERT R. KINAS, BLAKELEY E. GRIFFI
3883 HOWARD HUGHES PKWY, STE 1100
LAS VEGAS, NV 89169



SNELL & WILMER L.L.P.
(ATTY FOR J.F. SHEA CO., INC, WASHINGTON
ATTN ROBERT R. KINAS,BLAKELEY E. GRIFFIT
3883 HOWARD HUGHES PWKY, STE 1100
LAS VEGAS, NV 89169



SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE REGIONAL CHIEF COUNSEL, RE
160 SPEAR STREET, SUITE 800
SAN FRANCISCO, CA 94105-1545



SOLAR 4 AMERICA, INC.
39300 Civic Center Dr., Suite 300
FREMONT, CA 94538



SOLARWORLD AMERICAS, INC.
C/O JAMES PATRICK SHEA
1731 VILLAGE CENTER CIR. SUITE 150
LAS VEGAS, NV 89134



SOLARWORLD AMERICAS, INC.
C/O EUGENE GEEKIE
161 NORTH CLARK ST. STE 4200
CHICAGO, IL 60601



SOMBRILLA ROOFING, LLC
3612 SW 23RD ST
FT. LAUDERDALE, FL 33312


Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 35 of
                                        40
SONOMA ROOFING SERVICES, INC.
39300 Civic Center Dr., Suite 300
FREMONT, CA 94583



SOUTHERN COUNTIES OIL CO, LP DBA SC FUEL
ATTN ROBERT BOLLAR
1800 W KATELLA SUITE 400
ORANGE, CA 92863



SRS DISTRIBUTION, INC.
DBA ROOFLINE SUPPLY & DELIVERY
ATTN CAROL BRANCH
5900 S. LAKE FOREST DR., SUITE 400
MCKINNEY, TX 75070



STEARNS BANK, N.A.
500 13TH ST.
ALBANY, MN 56307



STERLING
ATTN GREG GENTRY AND MICHAEL HADDAD
1100 PEACHTREE ST. NE, SUITE 1100
ATLANTA, GA 30309



STRATEGIC CONSTRUCTION LTD
C/O HOLLAND & HART LLP
9555 HILLWOOD DR. 2ND FL
LAS VEGAS, NV 89134



SULLIVAN HILL REZ & ENGEL
(ATTY FOR HALAWA HOUSE OF THE SUN LLC)
ATTN ELIZABETH E. STEPHENS
228 S. FOURTH ST, FIRST FL
LAS VEGAS, NV 89101



SULLIVAN HILL REZ & ENGEL
(ATTY FOR JAMES WHITCOMB)
ATTN ELIZABETH E. STEPHENS
228 S. FOURTH ST, FIRST FL
LAS VEGAS, NV 89101


Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 36 of
                                        40
SULLIVAN HILL REZ & ENGEL
(ATTY FOR HALAWA HALEAKALA SOLAR,INC)
ATTN ELIZABETH E. STEPHENS
228 S. FOURTH ST, FIRST FL
LAS VEGAS, NV 89101



SUNBELT RENTALS, INC.
ATTN BRENDAN HORGAN, CEO
P.O. BOX 409211
ATLANTA, GA 30384



SYLVESTER & POLEDNAK, LTD.
(ATTY FOR ICON RENO PROPERTY OWNER POOL
ATTN ALLYSON R. NOTO.
1731 VILLAGE CENTER CIR
LAS VEGAS, NV 89134



SYNERGY RENTS LLC
ATTN ELLIOT PRIGOZEN, PRESIDENT
2990 PONCE DE LEON BLVD, SUITE 500
CORAL GABLES, FL 33134



TARGRAY TECHNOLOGY INTERNATIONAL, INC.
ATTN ANNIE GALARNEAU, GC
18105 ROUTE TRANSCANADIENNE
KIRKLAND, QC H9J 3Z4



TD VENTURE FUND LLC
43575 Mission Blvd.#705
FREMONT, CA 94539



TESLA, INC.
ATTN JONATHAN BUTLER, DEPUTY GENERAL COU
3055 CLEARVIEW WAY
SAN MATEO, CA 94402



TEXAS WORKFORCE COMMISSION
REGULATORY INTEGRITY DIVISION - SAU
ROOM 556
101 E. 15TH STREET
AUSTIN, TX 78778-0001

Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 37 of
                                        40
THOMAS E. CROWE PROFESSIONAL LAW CORP.
ATTY FOR CURRENT POWER ELECTRIC
2380 S. JONES BLVD, STE 3
LAS VEGAS, NV 89146



TM HOMES OF ARIZON
4900 N. SCOTTSDALE RD. STE 2000
3
SCOTTSDALE, AZ 85215



TRADERIVER
ATTN CHUCK BRAZIER
10631 N KENDALL DRIVE, SUITE 1204,
MIAMI, FL 33176



TRI-VALLEY SUPPLY, INC.
39300 Civic Center Dr., Suite 300
FREMONT, CA 94538



U.S. TRUSTEE - LV-11
300 LAS VEGAS BLVD., STE 4300
LAS VEGAS, NV 89101



UCCS
1180 AVE OF THE AMERICAS 8TH FL
NEW YORK, NY 10036



UNITED RENTALS (NORTH AMERICA), INC.
ATTN YIONA JEAN ISAACSON
P.O. BOX 51122
LOS ANGELES, CA 90074-1122



UNITED STATES ATTORNEY'S OFFICE
ATTN: CIVIL PROCESS CLERK
501 LAS VEGAS BLVD. SOUTH, SUITE 1100
LAS VEGAS, NV 89101




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 38 of
                                        40
UNITED STATES TRUSTEE
300 LAS VEGAS BLVD. SOUTH #4300
LAS VEGAS, NV 89101



VAR RESOURCES LLC
2005 MARKET ST. FL. 14TH
PHILADELPHIA, PA 19103



WDS GP INC.
C/O LEE LANDRUM CARLSON
7575 VEGAS DR. STE 150
LAS VEGAS, NV 89128



WEINBERG, WHEELER, HUDGINS, GUNN & DIAL,
(ATTY FOR FREESE JOHNSON LLC)
ATTN MATTHEW I. KRAMER.
6385 S. RAINBOW BLVD., STE 400
LAS VEGAS, NV 89118



WELLS FARGO BANK, N.A.
300 TRI STATE INTL., SUITE 400
LINCOLNSHIRE, IL 60069



WELLS FARGO BANK, NA
PO BOX 3072
CEDAR RAPIDS, IA 52406-3072



WELLS FARGO BANK, NA
420 MONTGOMERY ST
SAN FRANCISCO, CA 94104



WELLS FARGO FINANCIAL LEASING, INC.
800 WALNUT ST.
DES MOINES, IA 50309




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 39 of
                                        40
WEX
ATTN MELISSA SMITH, CEO & PRESIDENT
33548 TREASURY CENTER
CHICAGO, IL 60694-3500



WILLIAM FERNANDEZ TRUCKING
ATTN CFO
5404 ROCK CREEK LANE
LAS VEGAS, NV 89130



WILSON HOMES, INC.
C/O KAEMPFER CROWELL
50 LIBERTY ST., STE 700
RENO, NV 89501



WOODSIDE 05N, LP
C/O LEE LANDRUM CARLSON
7575 VEGAS DR. STE 150
LAS VEGAS, NV 89128



WRIGHT, FINLAY & ZAK, LLP
(ATTY FOR SECURED CREDITOR, AFS/IBEX, A
ATTN RAMIR M. HERNANDEZ.
7785 W. SAHARA AVE., STE. 200
LAS VEGAS, NV 89117



WSP USA BUILDINGS INC.
ATTN MATT GALLO
4139 OREGON PIKE
EPHRATA, PA 17522



Y ESPINAL ROOFING LLC
20931 FOX CLIFF LN.
HUMBLE, TX 77338



ZB, N.A. DBA CALIFORNIA BANK & TRUST
456 MONTGOMERY ST., SUITE 2300
SAN FRANCISCO, CA 94104




Case: 20-41626   Doc# 1   Filed: 10/08/20 Entered: 10/08/20 14:40:10   Page 40 of
                                        40
